Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status 
1.     Claim 16 is canceled.



Response to Argument
2.           Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. There is a discrepancy between the amendments and arguments, the independent claim 10 is underlined for “each having a unique angle” as an amended limitations, but this amendment was already in the previous claims that were met in the previous office action, therefore, this is not a new amendment. The independent claims 1 and 15 are labeled as “Currently amended” but there is no section underlined, and it does not appear to have any additional claim language, however, the applicant is arguing for claim 1 and referring to a limitation as “simultaneously capturing multiple images of the same object using different diffraction orders” on page 6 of the remarks, but this limitation is missing from the claim language; however, if the amendment is implemented it could overcome the Bush /Kurtz because the DMD of Bush was modified from having two directions for light reflection to have three or more directions by using the diffraction orders of DMD in Kurtz so that the light reflecting from the DMD mirrors can form an image at multiple sensor areas that captures the light. But, this limitation also requires the camera of Bush to capture three images simultaneously  based on the three diffraction orders, because of “at least three diffraction orders” in claim 1.  Kurtz does not disclose this limitation; thus, when implemented correctly it could overcome Bush/Kurta and it will require further search and consideration.
                 The remaining arguments for the previous limitations are not persuasive, because the examiner using the main reference Bush had met a camera system that can capture two images based on the two states for DMD (ON and OFF) as it was noted by {per specification para 11, a DMD (digital micromirror device) could be used to implement an ALM), thus it is met by  [0035] "The DMD 18 is a high resolution array of mirrors which can be actuated into one of two states at a high rate of speed", [0038] "The two states, called `on` and `off`, differ in that the mirror angle changes from one value to another to either a direction along paths 32a or 32b", and
              Kurtz teaches the ON and Off state for DMD, as cited by Fig. 1 and [0028]  which establishes the ON state and the OFF state of ALM (e.g. DMD), then Figures 3a-3b and [0031-34] disclose that when the On-state is active, the angle of each micro-mirror can be different for different diffraction orders and [0031] provide a formula for various angles that establish different orders of diffraction as the light is redirected, and as cited in [0032] “As shown in FIG. 3b, a variety of emergent light beam 25 or output diffraction orders (m) can be produced, including the 0 order beam (m.sub.0), which corresponds to the reflected light direction in the unpowered state.  FIG. 3b illustrates an example set of six diffraction orders, of which three orders (m=2, 3, 4) orders can become a cone of ON-state light 60 that is collected through an aperture 85 of optic 80.   
                Based on the above citations, Bush’s DMD was modified  by Kurtz to provide multiple directions of light instead of two directions, for example three directions, called diffraction orders (m=2, 3, 4) that can become a cone of ON-state light.
                  The applicant ignores the Kurtz citations in [0032 – 34] provided by the examiner that teach diffraction orders and how they can be used, and instead argues based on para [0048 – 56] that teach how the diffraction occurs and the problems it could cause and [0057-60] for approaches in mitigating against the problems that diffraction orders can create. This argument does not change the knowledge of multiple directions available for DMD mirrors to direct the light called diffraction orders as examiner cited by [0032 – 34] for the claim language. Instead, these are extra information on how to mitigate the problems that could arise when using the diffraction orders and how to overcome the problems, and they are irrelevant to the claim language. 

Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1 – 4, 6 rejected under 35 U.S.C. 103 as being un-patentable over Bush (US 20110074983 A1) in view of Kurtz et al., hereinafter Kurtz (US 20160033757 A1).

               Regarding claim 1, Bush discloses "A camera to obtain a sequence of images of an object, comprising: 
             {Fig 1, camera 10, Fig 2, elements 20 a and 20b (imaging focal plane array A and array B), [0005] as cited "an improved camera that enables the acquisition of two images of the same field of view or scene"},     

               a first lens adapted to receive light from the object; 
{[0037] as cited "FIG. 3, the camera 10 has a primary imaging lens or optical system 30, which is very similar to a typical camera lens, but with a more telocentric design than might be typical.  This lens forms a primary image on the optical surface 18a of DMD 18},         

                an angular light modulator (ALM) comprising a plurality of actuatable elements,  each of the plurality of pixels configured to transition between an ON state having an ON angle and an OFF state having an OFF angle and positioned to receive the light from the first lens;
               {per specification para 11, a DMD (digital micromirror device) could be used to implement an ALM), thus it is met by  [0035] "The DMD 18 is a high resolution array of mirrors which can be actuated into one of two states at a high rate of speed", [0038] "The two states, called `on` and `off`, differ in that the mirror angle changes from one value to another to either a direction along paths 32a or 32b"},

            a detector array positioned to receive the light from the ALM; 
          {[0037] as cited "Relay lenses 31a and 31b transfer the image from the mirror plane of the DMD 18 to the image plane A and B, respectively, of the focal plane detectors 20a and 20b, respectively"}; and 
   
                 at least one processor coupled to the ALM adapted to actuate the actuatable elements between the ON and OFF states such that during the transition the light is projected in the first direction to project a first image of the object onto a first portion of the detector array, and to actuate the actuatable elements in a second direction to project a second image of the object onto a second portion of the detector array. 
               {Fig 5A, [0038] as cited "These mirrors of DMD 18 steer the incoming light from lens 30 into one of two directions 32a and 32b, corresponding to the stable states of the mirrors.  Relay lenses 31a and 31b transfer the image along paths 32a and 32b from the mirror plane of the DMD 18 to the image plane A and B, respectively, of the focal plane detectors 20a and 20b, respectively, which output Image 1 24a and Image 2 24b, respectively.  ..... The array of states (a frame of data) is transferred to the DMD 18 at a high rate of speed, via controller 19, from microcontroller 22"}.  

               Bush does not explicitly disclose “and (ALM) further configured to project the light into one of at least three diffraction orders each corresponding to a unique angle by actuating between a first angle of a first diffraction order and a second angle of a second diffraction order;” and “in a first direction determined by the first diffraction order” and “in a second direction determined by the second diffraction order”, but
                  Kurtz in a similar field of endeavor teaches these limitation as met by Fig. 1 and [0028] establish the ON state and the OFF state of ALM (e.g. DMD), then              Figures 3a-3b and [0031-34] disclose that when the On-state is active the angle of each micro-mirror can be different and [0031] provide a formula for various angles that establishes different orders of diffraction as the light is redirected, and as cited in [0032] “As shown in FIG. 3b, a variety of emergent light beam 25 or output diffraction orders (m) can be produced, including the 0 order beam (m.sub.0), which corresponds to the reflected light direction in the unpowered state.  FIG. 3b illustrates an example set of six diffraction orders, of which three orders (m=2, 3, 4) orders can become a cone of ON-state light 60 that is collected through an aperture 85 of optic 80.
   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Bush as taught in Kurtz to include “and (ALM) configured to project the light into one of at least three diffraction orders by actuating between a first angle of a first diffraction order and a second angle of a second diffraction order;” and “in a first direction determined by the first diffraction order” and “in a second direction determined by the second diffraction order" for the purpose to provide a coherent light projection system optimized for use with micro-mirror array spatial light modulators exhibiting diffractive effects, as Kurtz [0002] teaches. 


               Regarding claim 2, Bush further discloses “The camera of claim 1, wherein the ALM comprises one of a digital micromirror device (DMD), a grating light valve, a membrane mirror, a linear deformable mirror or a reflection-type LCOS phase modulator” as met by [0035] "a digital micromirror device (DMD)".     


                 Regarding claim 3, Bush / Kurtz discloses claim 1, and Kurtz further discloses “The camera of claim 1, wherein the processor is programmed to actuate the plurality of actuatable elements of ALM in a third direction determined by a third diffraction order such that they project the third image determined by a third diffraction order of the ALM at a third time” as met by Kurtz Fig. 3a-3b and [0031-32].
as cited in [0032] As shown in FIG. 3b, a variety of emergent light beam 25 or output diffraction orders (m) can be produced, including the 0 order beam (m.sub.0), which corresponds to the reflected light direction in the unpowered state.  FIG. 3b illustrates an example set of six diffraction orders, of which three orders (m=2, 3, 4) orders can become a cone of ON-state light 60 that is collected through an aperture 85 of optic 80.
   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Bush as taught in Kurtz to include “The camera of claim 1, wherein the processor is programmed to actuate the plurality of actuatable elements of ALM in a third direction determined by a third diffraction order such that they project the third image determined by a third diffraction order of the ALM at a third time" for the purpose to provide a coherent light projection system optimized for use with micro-mirror array spatial light modulators exhibiting diffractive effects, as Kurtz [0002] teaches.     


                 Regarding claim 4, Bush further discloses “The camera of claim 1, wherein the detector is one of a CMOS array, a CCD array and an avalanche photodiode array”, as cited by [0035] "The system includes two detector (or sensor) arrays A 20a and B 20b at the imaging focal plane, such as CCD or CMOS detectors (or imaging chips)".   


                 Regarding claim 6, Bush further discloses “The camera of claim 1, further comprising an illumination source to illuminate the object", [0034] as cited "In the field of view of the camera 10, there may be one or more independent light sources or emitters 16", Fig 1, element 16.


4.	Claim 5 rejected under 35 U.S.C. 103 as being un-patentable over Bush (US 20110074983 A1) in view of Kurtz et al., hereinafter Kurtz (US 20160033757 A1) and in view of Tomita et al., hereinafter Tomita (US 20050243439 A1). 
 
                 Regarding claim 5, Bush / Kurtz further discloses "The camera of claim 1, wherein the first image and the second image overlap", met by Bush [0045]; but 
                 Bush / Kurtz does not explicitly disclose "the at least one processor is programed to separate the first image and the second image", but
                 Tomita in a similar field of endeavor teaches this limitation as shown in FIG.3B, and cited in [0066] "images from these multiple fields are formed overlapping on the imaging surface 6" and as cited in [0068] "One method of separating the image data from each angle of view is to separate the images based on the incidence angle of the incident light 5 entering the imaging device 3).     
               It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Bush / Kurtz as taught in Tomita to include “the at least one processor being programmed to separate the first image and the second image” for the purpose to provide a thin imaging apparatus with an improved structure suitable for applications requiring an extremely thin profile such as in a portable information terminal, as Tomita [0002] teaches.


5.	Claim 7 rejected under 35 U.S.C. 103 as being un-patentable over Bush (US 20110074983 A1) in view of Kurtz et al., hereinafter Kurtz (US 20160033757 A1) and in view of Katzir et al., hereinafter Katzir (US 20010010536 A1). 
                       Regarding claim 7, Bush / Kurtz does not explicitly disclose “The camera of claim 6, wherein the illumination source is a pulsed light source to achieve a freezing effect of the ALM", but 
               Katzir in a similar field of endeavor teaches this limitation, as cited in [0001] using pulsed light beams, and as cited in [00163] "Accordingly, coordinating the relative directions and velocities of the projected image of the acoustic wave and the velocity of scanning effectively "freezes" the image of the acoustic wave in modulator 32 {ALM} on the substrate 40", it is cited in [0165] "That pulsed illumination and especially quasi-CW pulsed illumination can also form a sharp edge, in conjunction with the effect".             
                  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Bush / Kurtz as taught in Katzir to include “the illumination source being a pulsed light source to achieve a freezing effect of the ALM” for the purpose to write patterns using pulse light beams as Katzir, [0001] teaches.



6.	Claims 8, 9 rejected under 35 U.S.C. 103 as being un-patentable over Bush (US 20110074983 A1) in view of Kurtz et al., hereinafter Kurtz (US 20160033757 A1) in view of Love et al., hereinafter Love (US 20140240514 A1).
   Regarding claim 8, Bush / Kurtz discloses claim 3, but Bush / Kurtz does not explicitly disclose “The camera of claim 3, wherein the first diffraction order and the second diffraction order are offset from one another in a first direction, the camera further comprising a second lens adapted to receive light from the object and project the third image at the third angle of the third diffraction order of the ALM and the second lens, the first lens and the second lens being offset from one another in a second direction which optically corresponds to the direction along which the diffraction orders are offset”,
                    Love in a similar field of endeavor teaches these limitations as following:   The limitation "the first diffraction order and the second diffraction order are relative to one another in a first direction" as cited in [0032] (in order to form a final spectrally-manipulated white light image free of spectral dispersion, the various diffraction orders are preferably recombined and their spectral dispersion reversed in the fifth preferred apparatus 100).    The limitation "the camera further comprising a second lens adapted to receive light from the object and project the third image" is cited in [0040] (The third image (c) shows the difference between the first two images), and [0032] (The optics 122, 126, 134 can include for example any suitable combination of lenses, mirrors, mirror arrays, and the like to direct the light in the desired direction),   The limitation "at the third angle of the third diffraction order of the ALM and the second lens, the first lens and the second lens being offset from one another in a second direction which optically corresponds to the direction along which the diffraction orders are offset" as cited in [0031] (The micro-mirror array 128 preferably reflects and diffracts light of the selected wavelengths in a direction defined by the micro-mirror tilt angle and by the allowed diffraction orders determined by the spacing of the micro-mirror grid, effectively behaving as a two-dimensional blazed diffraction grating producing a two-dimensional grid of diffraction orders), as cited in [0032], Fig. 5 (The optics 122, 126, 134 can include for example any suitable combination of lenses, mirrors, mirror arrays, and the like to direct the light in the desired direction).          
              It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Bush / Kurtz as taught in Love to include  "the first diffraction order and the second diffraction order being offset from one another in a first direction, the camera further comprising a second lens adapted to receive light from the object and project a third image at a third angle determined by a third diffraction order of the ALM and the second lens, the first lens and the second lens being offset from one another in a second direction which optically corresponding to the direction along which the diffraction orders being offset", for the purpose to provide hyperspectral imaging in which each pixel contains a high-resolution spectrum (Love  [0003]), and to provide an apparatus for performing full spatial frame micro-mirror-array-based spectral processing without wavelength shifts over the entire two-dimensional image (Love [0007]).     


            Regarding claim 9,  Bush / Kurtz discloses claim 3, but Bush / Kurtz does not explicitly disclose "The camera of claim 3, wherein the first diffraction order and the second diffraction order are offset from one another in a direction, the camera further comprising a second lens adapted to receive light from the object and project the third image at the third angle of the third diffraction order of the ALM and the second lens, the first lens and the second lens being offset from one another in a direction perpendicular to the direction which optically corresponds to the direction along which the diffraction orders are offset".
                   Love in a similar field of endeavor teaches "the first diffraction order and the second diffraction order are offset from one another in a direction” as cited in [0032] (in order to form a final spectrally-manipulated white light image free of spectral dispersion, the various diffraction orders are preferably recombined and their spectral dispersion reversed in the fifth preferred apparatus 100), and for the limitation "the camera further comprising a second lens adapted to receive light from the object and project the third image" as cited in [0040] (the third image shows the difference between the first two images), and [0032] (The optics 122, 126, 134 can include for example any suitable combination of lenses, mirrors, mirror arrays, and the like to direct the light in the desired direction). the limitation "at the third angle of the third diffraction order of the ALM and the second lens, the first lens and the second lens being offset from one another in a direction perpendicular to the direction which optically corresponds to the direction along which the diffraction orders are offset", as cited in [0031] (the micro-mirror array 128 preferably reflects and diffracts light of the selected wavelengths in a direction defined by the micro-mirror tilt angle and by the allowed diffraction orders determined by the spacing of the micro-mirror grid, effectively behaving as a two-dimensional blazed diffraction grating producing a two-dimensional grid of diffraction orders), and [0032], using Fig.5 (The optics 122, 126, 134 can include for example any suitable combination of lenses, mirrors, mirror arrays, and the like to direct the light in the desired direction).       
               It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Bush / Kurtz as taught in Love to include “the first diffraction order and the second diffraction order being offset in a direction, the camera further comprising a second lens adapted to receive light from the object and project a third image at a third angle determined by a third diffraction order of the ALM and the second lens, the first lens and the second lens being offset from one another in a direction perpendicular to the direction which optically corresponds to the direction along which the diffraction orders being offset", for the purpose to provide hyperspectral imaging in which each pixel contains a high-resolution spectrum (Love  [0003]), and to provide an apparatus for performing full spatial frame micro-mirror-array-based spectral processing without wavelength shifts over the entire two-dimensional image (Love [0007]).     


7.	Claim 10 – 14 are rejected under 35 U.S.C. 103 as being un-patentable over Kaiser (US 20130182239 A1) in view of Kurtz et al., hereinafter Kurtz (US 20160033757 A1).

                 Regarding claim 10,  [0021, 22, 9] using Fig 1, uses SLM 18 to project light into the scene and also SLM 18 deflects the returned light from the scene and focuses on photodetector 24 by optics 26), 
             Kaiser discloses "A LIDAR system to detect a position of an object ([0007] a LIDAR imager for acquiring a range image of a scene), comprising: 
             a light source ([0021] a light source 12 (e.g. a laser)); 

              a light controller optically or electrically coupled to the light source, such that that a combination of the light source and the light controller constitutes a first source of a two-dimensional array of beams of light,
             ([0022] a control unit 28 controls operation of the light source 12, the SLM 18 and the photodetector 24, and cited in [0021] A light source 12 emits a light beam 14. In operation, the SLM displays a sequence of holograms that shape the light beam, as cited [0009] SLM, implemented using a (two dimensional mirror surface) DMD, thus the SLM forms a two dimensional image, as cited "a digital micromirror device (DMD), i.e. a chip having on its surface a rectangular array of several hundred thousand pivotable microscopic mirrors);     
 
               an angular light modulator (ALM) comprising a plurality of actuatable elements positioned to receive each of the beams of light in the array, the plurality of actuatable elements configured to move between a first angle and a second angle such that the plurality of actuatable elements  project light into a selected one of at least three directions; 
            ([0009] the spatial light modulator could comprise a digital micromirror device [angular light modulator, in two dimensions], "ALM comprising a plurality of actuatable elements configured to move between a first angle and a second angle such that the plurality of actuatable elements project light into a selected one of at least three directions"   met by [0009] Alternatively the spatial light modulator could comprise a digital micromirror device, i.e. a chip having on its surface a rectangular array of several hundred thousand pivotable microscopic mirrors.  Other technologies could be used for the SLM, such as e.g. a dynamically adjustable diffraction grating (available e.g. as "grating light valve". Thus, “actuatable elements configured to actuate between a first angle and a second angle”, is met by “pivotable microscopic mirrors”.  and [0007] "a spatial light modulator (SLM) configured to display holograms that deflect the light beam into different directions within the scene to be imaged", and [0021] Further, in operation, the SLM displays a sequence of holograms that shape the light beam 14 and redirect it into different parts of the scene 22);    

             a range finding detection module coupled to the source and comprising a detector to receive light from one of the beams of light after the light is reflected from the object,
           ([0022] The control unit 28 calculates the distance between the LIDAR imager 10 and the currently illuminated spot in the scene based on the time of flight of the emitted light).   
                 Kaiser does not explicitly teach “such that the plurality of actuatable elements project light into a selected one of at least three directions each having a unique angle”, but 
                 Kurtz in a similar field of endeavor teaches these limitation as met by Fig. 1 and [0028] establish the ON state and the OFF state of ALM (e.g. DMD), then              Figures 3a-3b and [0031-34] disclose that when the On-state is active the angle of each micro-mirror can be different and [0031] provide a formula for various angles that establishes different orders of diffraction as the light is redirected, and as cited in [0032] “As shown in FIG. 3b, a variety of emergent light beam 25 or output diffraction orders (m) can be produced, including the 0 order beam (m.sub.0), which corresponds to the reflected light direction in the unpowered state.  FIG. 3b illustrates an example set of six diffraction orders, of which three orders (m=2, 3, 4) orders can become a cone of ON-state light 60 that is collected through an aperture 85 of optic 80.
   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kaiser as taught in Kurtz to include “such that the plurality of actuatable elements project light into a selected one of at least three directions each having a unique angle" for the purpose to provide a coherent light projection system optimized for use with micro-mirror array spatial light modulators exhibiting diffractive effects, as Kurtz [0002] teaches.     

Regarding claim 11, Kaiser does not explicitly disclose "The system of claim 10, wherein the selected one of the plurality of directions is determined by a diffraction order of the ALM", but 
         Kurtz in a similar field of endeavor teaches this limitation as illustrated in Figs.3a-3b, and cited in [0031-32].     
     It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kaiser as taught in Kurtz to include "the selected one of the plurality of directions being determined by a diffraction order of the ALM" for the purpose to provide a coherent light projection system optimized for use with micro-mirror array spatial light modulators exhibiting diffractive effects, as Kurtz [0002] teaches.

                 Regarding claim 12, Kaiser disclose "The system of claim 10, wherein the ALM comprises a plurality of mirrors, the system further comprising a lens configured to focus light from at least one of the beams of light onto one of the plurality of mirrors   
          ([0009] the spatial light modulator could comprise a digital micromirror device, i.e. a chip having on its surface a rectangular array of several hundred thousand pivotable microscopic mirrors. Other technologies could be used for the SLM, such as e.g. a dynamically adjustable diffraction grating (available e.g. as "grating light valve"),
   [0021] discloses the limitation "the system further comprising a lens (16) configured to focus light from at least one of the beams of light onto only one of the plurality of mirrors [SLM 18]). 
             Kaiser does not explicitly disclose "the plurality of directions are determined by a tilt of the one of the plurality of mirrors", but
                  Kurtz in a similar field of endeavor teaches this limitation as cited [0031] (An incident light beam 20 can be incident to micro-mirror array 50 at an angle theta i relative to the device normal. A portion of micro-mirrors 55 can be activated to be tilted to the ON-state, where the mirror tilt angle (e.g., 12 deg.) is equivalent to a grating blaze angle theta b, para).           
               It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kaiser as taught in Kurtz to include "the plurality of directions being determined by a tilt of the one of the plurality of mirrors" for the purpose to provide a coherent light projection system optimized for sue with micro-mirror array spatial light modulators exhibiting diffractive effects, as Kurtz [0002] teaches. 

              Regarding claim 13, Kaiser further discloses "The system of claim 10, wherein the light controller comprises a controller, the controller adapted to control the light source to selectively output one of the plurality of beams”,
            [0022] a control unit 28 controls operation of the light source 12, and [0021] A light source 12 emits a light beam 14. In operation, the SLM displays a sequence of holograms that shape the light beam, [0009] the SLM forms a two dimensional image as cited [0009] "a digital micromirror device (DMD), i.e. a chip having on its surface a rectangular array of several hundred thousand pivotable microscopic mirrors.


             Regarding claim 14, Kaiser further discloses "The system of claim 10, wherein the light controller comprises a spatial light modulator, the spatial light modulator configured to control an output of one of the plurality of beams from the first source",  
          [0022] a control unit 28 controls operation of the light source 12, and [0021] A light source 12 emits a light beam 14. In operation, the SLM displays a sequence of holograms that shape the light beam, [0009] the SLM forms a two dimensional image as cited [0009] "a digital micromirror device (DMD), i.e. a chip having on its surface a rectangular array of several hundred thousand pivotable microscopic mirrors.

8.	Claims 15, 17, 18, 19, are rejected under 35 U.S.C. 103 as being un-patentable over Thollot (US 20080094578 A1) in view of Kurtz et al., hereinafter Kurtz (US 20160033757 A1).
                Regarding claim 15, Thollot discloses “An illumination system, comprising: a first ASLM subsystem; a second ASLM system, the first ASLM subsystem and second ASLM subsystem are configured such a first beam of light projected from the first subsystem and a second beam of light projected form the second subsystem intersect”,
             {Fig 3, and [0076, 82] as cited in [0076] “In particular, the invention applies to other types of imagers and especially to DMD-type imagers.  As an illustration, in this case, in the embodiment shown in FIG. 3, the splitter 318 may be replaced with a first TIR-type beam splitter and the imager 319 may be replaced with a first DMD imager; behind the lens 306, the elements 308 and 309 are replaced with a mirror that reflects the beam along a perpendicular direction in order to illuminate a second beam splitter of the TIR type associated with a second DMD imager; each imaging beam thus created passes through a TIR splitter and the two differently polarized beams are then recombined {Note, combined at intersection point between the first DMD differently polarized beam and second DMD differently polarized beam} in a polarizing beam splitter in order to form a single imaging beam. 
               As cited in [0082] "also applies to an application of the three-dimension projection type.  Specifically, using a first imager for an image associated with one polarization and one eye, and a second imager for an image associated with a second polarization and the other eye, spectacles in which the right lens filters a different polarization from that filtered by the left lens then permits vision in three dimensions.

  For the limitation “wherein at least one of the first beam and the second beam is projected in a selected one of at least three of directions, the one of at least three of directions being determined by a diffraction order of a corresponding one of the first ASLM and the second SALM", Thollot was noted above by Fig 3, and [0076, 82] to disclose “wherein at least one of the first beam and the second beam is projected in a selected one of the plurality of directions, the one of the plurality of directions being determined by a corresponding one of the first ASLM and the second SALM”, but 
       Thollot does not explicitly disclose “wherein at least one of the first beam and the second beam is projected in a selected one of at least three of directions, the one of at least three of directions being determined by a diffraction order of a corresponding ASLM,  wherein each diffraction order is defined in part by a unique angle of an actuating element”.
                    Kurtz in a similar field of endeavor teaches these limitation as met by Fig. 1 and [0028] establish the ON state and the OFF state of ALM (e.g. DMD), then              Figures 3a-3b and [0031-34] disclose that when the On-state is active the angle of each micro-mirror can be different and [0031] provide a formula for various angles that establishes different orders of diffraction as the light is redirected, and as cited in [0032] “As shown in FIG. 3b, a variety of emergent light beam 25 or output diffraction orders (m) can be produced, including the 0 order beam (m.sub.0), which corresponds to the reflected light direction in the unpowered state.  FIG. 3b illustrates an example set of six diffraction orders, of which three orders (m=2, 3, 4) orders can become a cone of ON-state light 60 that is collected through an aperture 85 of optic 80.
     It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Thollot as taught in Kurtz to include “wherein at least one of the first beam and the second beam is projected in a selected one of at least three of directions, the one of at least three of directions being determined by a diffraction order of a corresponding ASLM, wherein each diffraction order is defined in part by a unique angle of an actuating element”, for the purpose to provide a coherent light projection system optimized for use with micro-mirror array spatial light modulators exhibiting diffractive effects, as Kurtz [0002] teaches.


                 Regarding claim 17, Thollot / Kurtz disclosed claim 15, and for the limitation  “The system of claim 15, wherein at least one of the first ASLM and the second ASLM and comprises a plurality of mirrors, the system further comprising a lens configured to focus light from at least one of the first beam and the second beam on a corresponding one of the plurality of mirrors, a tilt of the one of the plurality of mirrors determining a direction of the at least one of the first beam and the second beam”,
Thollot was noted in detail in claim 15 to disclose “wherein at least one of the first ASLM {[0076] first DMD} and the second ASLM {[0076] second DMD} and comprises a plurality of mirrors {DMD is a digital micromirror device by definition including plurality of mirrors}, the system further comprising a lens {Fig 3, lens 306 [0076]} configured to focus light from at least one of the first beam and the second beam on a corresponding one of the plurality of mirrors”, but 
       Kurtz further disclose “a tilt of the one of the plurality of mirrors determining a direction of the at least one of the first beam and the second beam”, as cited [0031] (An incident light beam 20 can be incident to micro-mirror array 50 at an angle theta i relative to the device normal. A portion of micro-mirrors 55 can be activated to be tilted to the ON-state, where the mirror tilt angle (e.g., 12 deg.) is equivalent to a grating blaze angle theta b, para).           
               It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Thollot / Kurtz as further taught in Kurtz to include “a tilt of the one of the plurality of mirrors determining a direction of the at least one of the first beam and the second beam” for the purpose to provide a coherent light projection system optimized for use with micro-mirror array spatial light modulators exhibiting diffractive effects, as Kurtz [0002] teaches. 


                Regarding claim 18, Thollot further discloses “The system of claim 15, wherein the at least one of the first ASLM and the second ASLM comprises”,
             was noted in claim15 and met by [0076, 82],
             “a light source and a processor, the processor adapted to control the light source to selectively output one of the first beam and the second beam”,
          [0077] discloses the light source, and [0078] discloses “to control the light source” as cited “Moreover, the arrangement, the number and the shape of the optical elements for focusing or collimating the light beams are not limited to the examples described above.
             “to selectively output one of the first beam and the second beam” was met by [0076, 82] as noted in detail in claim 15 “the first beam of the differently polarized beam from the first DMD” and “the second beam of the differently polarized beam from the second DMD” are then recombined in a polarizing beam splitter in order to form a single imaging beam as noted in [0076].


                Regarding claim 19, Thollot further discloses “The system of claim 15, wherein the at least one of the first ASLM and the second ASLM comprises a spatial light modulator, wherein the spatial light modulator is configured to control to selectively output one of the first beam and the second beam” met by Fig 3,  [0076, 82] as detailed in claim 15.

Conclusion
              Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422